PER CURIAM.
This cause was submitted to the court upon briefs of counsel and without oral argument, and on consideration whereof, it is ordered .and adjudged that the order of the District Court, 38 F.Supp. 610, dismissing appellant’s petition to correct the sentence and judgment entered against him by the District Court on June 3, 1937, for lack of jurisdiction to entertain it, is in all things affirmed upon the grounds and for the reasons set forth in the opinion of the District Judge filed May 9, 1941.